Title: To John Adams from John Quincy Adams, 24 April 1815
From: Adams, John Quincy
To: Adams, John


				
					N. 38.Dear Sir.
					Paris 24: April 1815.
				
				I wrote you by Mr Storrow, and by Mr Smith who left this City, with the intention of embarking in different vessels for the United States, by who both actually went in the Firgal from Havre. I sent you by them a regular file of the Journal  des Débats, from the time of my arrival here, until it was metamorphosed into the Journal de l’Empire—Mr Crawford is now going to England, intending to embark there for America—I avail myself of the opportunity to write you again, and to enclose the file of the Journal de l’Empire, from the time of Mr Smith’s departure.I have received your favours of 20. Feby: and 10. March—with the enclosed Letter from the President to you, and the copy of Instructions to you in 1779. in relation to the fisheries—As you promise to write me again upon the subject I hope to receive your Letter in time to use to the best advantage the information it will contain—I have heard by Letters from England as well as by yours of the new mission assigned to me; but I have not received the Commission, or dispatches of any kind from the Government. I am in hourly expectation of their arrival. I have never been charged with a public trust, from which there was so little prospect of any satisfactory result, or which presented itself with so little anticipation of any thing agreeable to myself or my family—The Peace Mission had anxieties and inauspicious prospects enough, but the division of responsibility between five Colleagues; the release from the servitude and oppressive expences of Court–attendance, and the faculty of living in a reputable manner without rushing into Ruin made them supportable, and the issue having been more fortunate than we could have any reason to hope, above all the consolation of having rendered an acceptable service to our Country has been ample Satisfaction and compensation for all the disquietudes with which it was attended—I had indulged the hope that the Negotiation with Great–Britain immediately subsequent to the Peace, would still have been under a joint Commission—We had in fact separate full powers to negotiate a Treaty of Commerce—We communicated them to the British Government, immediately after the signature of the Peace; but no answer has been returned to our Communication—Towards the close of the Month of February, Lord Castlereagh was here upon his return from Vienna—Mr Bayard lodged at the same Hotel where he did and had an interview with him—Mr Clay who is now in London has also had an interview with him, and from the opinions expressed by his Lordship it appears that the British Government are not at this time inclined to negotiate a Treaty of Commerce.It gives me great satisfaction to find your opinion concurring with mine that our rights to the fisheries remain precisely as they stood by the Treaties of Peace in 1782 and 1783—and I hope and trust that  our Government and Country will entertain the same opinion and be prepared to maintain it against all opposition.—That the rights will all be immediately exercised by the fishermen, and that if they should be in any manner contested by the British Government, they will be supported on our part with all necessary Spirit, and vigour.—We must not flatter ourselves with the belief that the restoration of Peace by compact with Great Britain has restored either to her Government or People, pacific Sentiments towards us—By an unparalleled concurrence of Circumstances Britain during the year 1814 gave the Law to all Europe—After reducing France to a condition scarcely above that of a British Colony, she wielded the machines of the Congress at Vienna, according to her good Will and Pleasure—Lord Castlereagh, since his return to England has boasted in Parliament, and with great reason, that every object in discussion at Vienna, in which Great–Britain took any interest, had been adjusted entirely to his Satisfaction. The King of France had publicly and solemnly declared that it was, under God to the Councils of the British Prince Regent, that he was indebted for his restoration to the Throne of his Ancestors—A Declaration commendable on one hand as a candid acknowledgment of the truth; but very indiscreet on the other as fixing the Seal of the deepest degradation upon the very People whom he was thus to govern–But what is the situation of a king of France, holding his Crown as a donation from a British Regent?—Louis 18 furnished a deplorable answer to this question—He was in substance a Vice–Roy under the Duke of Wellington—Since the fall of his Government, I have had unequivocal information that one of the first measures of the Council of Louis 18. was a serious deliberation whether he should not declare War against the United States, and make a common cause with England in that quarrel—It was finally determined that such a step would be inexpedient, because it would too violently shock the Sentiments of the French Nation which were all in our favour. But even after determining to declare a state of neutrality, the Instructions to the commanding Officers at all  the maritime Ports were to shew every favour to the British, and every partiality against the Americans short of absolute hostility—The Applications from the American Minister were slighted; and most of them were left unanswered—Those from the British Ambassador, however arrogant and overbearing were sure of meeting with compliance—Every manifestation of the public  Sentiment all over the Country was directly the reverse—The Americans, were every where treated with kindness and respect, while the English were loaded with detestation and ridicule—This subserviency of the French to the British Court has been one of the great causes of the astonishing facility with which Napoleon has again overthrown the Bourbons—A facility which I can scarcely credit with the demonstration of the fact before my own eyes.—The allied Sovereigns have declared that there can be neither Peace nor trouble with Napoleon, and they appear to have determined irrevocably to wage anew a common War against France for the sole avowed purpose of destroying him—He has offered them Peace, and almost implored Peace of them; but he is preparing with all possible vigour and activity for the defence of the Country against invasion—The great mass of the People, and of the army are in his favour—His own measures since his return have all been calculated for popularity—Those of the Bourbons and of the allies against him have increased his partizans more than any thing done by himself—There is a spirit of enthusiasm rising in the Nation to support him, with which I think the allies; numerous, formidable and animated as they are will find it no easy task to contend—I have been so utterly disappointed in all the anticipations I had formed that the Bourbons would have energetic adherents and supporters in France, that I speak with great diffidence in stating the belief that Napoleon will have firmer and more devoted friends—When the myriads of allies enter upon the French territory, he may perhaps again be deserted and betrayed—But the symptoms are all of a different character—A very few weeks will suffice to solve the problem. If Napoleon should be destroyed, and France again restored to the Bourbons, England will again be the dictatress of Europe—It is however scarcely possible to suppose that the Bourbons can ever hold the crown of France even with the show of Independence left them at their last restoration—The army cannot be annihilated with Napoleon—The Nation can never endure the dominions of a king appealing to divine right, as his only title to the throne, of Nobles reclaiming feudal prerogatives, and Priests exacting tythes—As his last resource there is an impression here that Napoleon, if the allies make him the pretext of the War, will declare France again a Republic, and if the Nation will not fight for him it is yet probable that they will endure every extremity against the Bourbons. In one of the last Newspapers on the file which I  enclose, you will find the Supplementary Constitution which is now to be presented to the acceptance or rejection of the People—The numbers of the votes returned will indicate to a certain degree the real dispositions of the Nation—The Constitution itself approaches nearer to the English model than any of those they have hitherto tried—The Legislative Bodies have more  Independence and more power than had been granted to them since the Government of the Directory—The popular features introduced in it, and the controul under which it places the Imperial Dignity itself clearly prove that it is not upon a mere Military Movement that Napoleon now relies for support. He courts the People still more than the Soldiers; and in the recent Events the impulse has evidently been stronger from the People Upon the army than from the army upon the People—Should Napoleon now maintain his ground the Supremacy of England in the affairs of Europe will cease—Cramped and crippled as France is by the dimensions to which the Bourbons had consented to reduce her, under his administration with a few years of Peace she will not be a counterpoise to the inordinate influence of Britain, but occupy enough of her attention and anxieties to make it her unequivocal policy to be upon good terms with us. It is in her interest alone that we shall ever find a pledge of her equity and moderation.My wife and Charles are well, and join me in assurances of duty and affections; with which I remain ever faithfully your’s 
				
					A.
				
				
			